

116 S347 : To designate the facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, as the “Benjamin A. Gilman Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 347IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Referred to the Committee on Oversight and ReformAN ACTTo designate the facility of the United States Postal Service located at 40 Fulton Street in
			 Middletown, New York, as the Benjamin A. Gilman Post Office Building.
	
		1.Benjamin A. Gilman Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, shall be known and designated as the Benjamin A. Gilman Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Benjamin A. Gilman Post Office Building.Passed the Senate July 30, 2019.Julie E. Adams,Secretary